Rose, J.
This is a proceeding under the workmen’s compensation law. In a motorcycle accident plaintiff broke his right arm and his right leg and fractured his skull March 3, 1921. He claims he was at the time engaged in the service of his father, C. F. Way, in the capacity of an employee of the Elm Park Grocery, in Lincoln, at $25 a week. Defendant is charged with liability as an insurer. The claim was presented to the compensation commissioner and rejected. Plaintiff appealed to the district court, where he was awarded $645, including $200 *509for hospital expenses. He was also allowed $10 a week for 11 weeks. From this judgment defendant has appealed.
Two questions are presented by the appeal: The first is that the evidence is wholly insufficient to sustain a finding that plaintiff Avas an employee of his father Avithin the meaning of the Avorkmen’s compensation laiv; the view of defendant being that plaintiff and his father were partners in the grocery business. The second point is that the evidence fails to show the injuries arose out of and in the course of the employment of plaintiff, who, as contended by defendant, Avas not on duty at the time of the accident. These propositions were clearly presented in the brief of defendant and were ably argued at the bar, but it is nevertheless the unanimous opinion that there is a reasonable view of the evidence in which it sustains the findings of the trial court on both issues of fact. The appeal, therefore, is controlled by the familiar rule that findings of the district court in determining issues of fact in proceedings under the Avorkmen’s compensation Iuav will not be disturbed on appeal unless clearly wrong.
• Affirmed.